Citation Nr: 1427466	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1963 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was initially before the Board in November 2013, when it was remanded for further development.  The case has been returned to the Board for further appellate review. 

This claim was converted to a paperless appeal and scanned into the Veterans Benefits Management System (VBMS) paperless appeals system.  This appeal was processed using that system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed back disability is related to any aspect of his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in an August 2009 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran was afforded VA examinations in October 2009 and December 2013 to assess the nature and etiology of his back condition.  Taken together, the VA examinations were adequate, as the examiners conducted complete examinations, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  The December 2013 VA examiner, in particular, offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  A claimant may also establish a link between a current condition and service by demonstrating continuity of symptoms since service for a condition listed in 38 C.F.R. § 3.309.  A claimant may do so by showing (1) that a condition was "noted" during service; (2) postservice continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the postservice symptoms.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for a low back disability.  He contends that he injured his back during active duty service and has had back problems since service.

The Veteran's November 1963 enlistment examination reflects normal clinical findings for his spine, and no back condition was noted upon entry into service.  A January 1965 service treatment record shows that he suffered contusions after falling down an escalator and losing consciousness.  X-rays of the skull, cervical spine, thoracic spine and left knee were taken.  The images revealed the possibility of a fracture in the ring of the first cervical vertebrae.  Treatment records show that the next month, he complained of lower back pain.  

A March 1965 treatment record shows that the Veteran's lumbosacral spine was negative for evidence of any recent bone lesion.  The examiner noted that the disc spaces appear well-preserved, and there was slight "schmorling" at the lower 3 lumbar margins that was minimal in degree.  The examiner also noted an incidental finding of a "fairly large homogenous density overlying the right ischium.  This measures about 3x4 cm and probably is of artifactual nature.  However, this may be secondary to an old injury or represent large atypical bone island."  An April 1965 orthopedic consultation report notes the Veteran's complaints of low back pain.  X-ray findings were "essentially normal except for marked increased lumbar lordosis."  The examiner noted an impression of static low back pain secondary to lordosis and recommended weight reduction and back exercises, stating that if the Veteran actively pursued the outlined program, his back will be asymptomatic.  In May 1065, the Veteran was placed on light duty due to back pain. 

June 1965 treatment records note the Veteran's continued complaints of low back pain.  He was reinstructed on how to properly perform Flexion exercises and was told to continue the exercises at home.  

A June 1967 discharge examination report reflects normal clinical findings for the Veteran's spine.  The report notes recurrent minor pain in the Veteran's upper back; "no professional evaluation, no complications and no sequelae."

An October 1967 VA examination found no residuals of a back injury.  The medical report notes the Veteran's back and head injury sustained in January 1965 during a fall down a flight of stairs.  The examiner noted that the Veteran had no significant back pains in the past year and a half.  He found no objective evidence of injury to the Veteran's low back. 

Post-service VA treatment records note the Veteran's history of low back pain.  A March 2003 VA treatment record indicates X-ray images were taken of the Veteran's lumbar spine, which showed degenerative joint disease changes of the posterior compartment of the lumbar spine with a narrowed L4-L5 disc.  There were no compressions and the alignment of the Veteran's spine was unremarkable.  

In October 2009, the Veteran underwent a VA examination for his spine and was diagnosed with degenerative disc disease of the lumbar spine.  The Veteran reported that he injured his back in a fall on active duty, was hospitalized and then placed on light duty.  He reported that he always had back pain but it increased when he reached age 55.  He denied any additional accidents or back injuries.  The VA examiner explained that an opinion on whether the Veteran's current back disability is related to active duty service would be speculative because there was no evidence of continuity of symptomatology "in close proximity" to the Veteran's release from active duty, the Veteran's service medical records are silent for degenerative changes of his lumbar spine, and it is not known whether the Veteran has a history of a possible intercurrent injury.  

Pursuant to the Board remand, , the Veteran underwent a VA examination in December 2013.  After a review of the Veteran's medical records, the examiner noted that the Veteran was diagnosed in December 2000 with degenerative joint disease of the lumbar spine, and was diagnosed in February 2010 with degenerative joint disease of the thoracic spine and degenerative disc disease of the lumbar spine.  The examiner recounted the Veteran's statements of falling down a flight of stairs and injuring his low back while in service, and waiting "for many, many years" to seek medical attention for recurrent back pain.  The Veteran reported experiencing flare-ups to his back that impact the function of the thoracolumbar spine.  The examiner noted "tenderness to palpation of the lumbar paraspinals bilaterally."  Both muscle strength testing and a sensory examination were found to be normal.  The Veteran's knees were found to be hypoactive on a reflex examination, and the examiner found absent reflexes in the Veteran's ankles.  The examiner found that the Veteran had intervertebral disc syndrome, but did not have any incapacitating episodes over the last 12 months due to the condition.  He also noted that diagnostic testing revealed that the Veteran had arthritis of the thoracolumbar spine.

The December 2013 VA examiner opined that the Veteran's current spine condition was not caused by or a result of active duty, including his back injury documented while in service.  In support of his conclusion, the examiner stated that based on review of the Veteran's medical records and the medical literature, as well as his own clinical experience, there was no evidence that the Veteran's in-service low back injury in 1965 became a chronic condition following separation.  The VA examiner noted that the Veteran's October 1967 orthopedic examination following separation was unremarkable and there was no evidence of any chronic back condition documented in the Veteran's medical record following this examination for the next "25+ years."  The examiner also noted a December 2000 lumbosacral spine x-ray report which stated "LBP for 6 mos" and stated that this notation was not consistent with a chronic long-standing problem.  He stated that it was more likely that the Veteran's degenerative spine disease found on the December 2000 x-ray report was age-related.  The December 2013 VA examiner concluded that a chronic low back problem could not be established as beginning in service, thus, a nexus cannot be made between his current back condition and active duty service.

The Board finds the December 2013 VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability (and his report of continued back pain), and provided a detailed rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's back condition.

The Board finds that service connection for the Veteran's back disability is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's back condition arose during active service.  There is also no evidence revealing arthritis of the lumbar spine during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current low back disability is related to his military service.  As noted above, the Veteran has reported that he first experienced symptoms of back pain during service, that he sought treatment for back pain during service, and that he has had back problems since service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 
  
Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for residuals of a back injury.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for residuals of a back injury is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


